Case 1:21-cv-00306-JJM-PAS Document 16 Filed 08/20/21 Page 1 of 9 PagelD #: 199

 

 

¢ 4
Pore lye Jeated vee dha #
Asm > EE LAE pea

Ki Pal dwels
Pe!G Sam &

Cy) j Cdas fet GO le pe
(ye S85 CL Oh 2. phy Cal Are ES25
fv hes pf Core Lo ae _ the A Carre Fe o/
( Vise hly S den “/Faupere qj 4 lee

he owing « See QE ES¢ /2 (+) ‘
mM , (wile / [other end S32 E40e~
Cre frrcs crx Gnd they buve-e.

Mok Glu’ es fegr.hee

And Cnty Karen tte HG AL
926 8 Ger (C4) CR) the deg
han Ca) thelude Cureten Elasigs dé
feck gud & tite Gla teae IF
the Nason for dite on Emil
(QU buh hever Skete Chae 74 -
Ueki then 15 & WeleAar TX
My Peg ht%- henx OF (ny CC be e
or Ghee vere. Vargerers Re

Any Cr, “Thee. {or © 2 Cf A Pa (es, Ly buy De
: Unéon oh ests 6.4 Wy “ Xe he

   
    
Case 1:21-cv-00306-JJM-PAS Document 16 Filed 08/20/21 Page 2 of 9 PagelD #: 200

 

\ , \
We fp Ban f \ ‘ [ a ty
i Ve 2 \ ce
2 aod
: Va } é fo oe i
: : on .
i ; ’ a, a)
f tof ke Laffey i |
Peay Pe i283 i Caw fed
(2¢ Cad,
e & : j
Aegy ape) d i te it f pie , o
J , an : ge
i ey ] e 2 a fee f Cs ly j Em &
: t
‘ / \ ; .
(v1 Grea? Morel AL et
| i a a wa él ie f iy wre, fp vids,
i a I wa Wie ‘ ey eye cof ae olathe win fe

4 he pe 99% .€ bat dadoted a Vein res é (> “) ey fe ke
C0 mmdgVvEetn.yT ey éi& (fe he TIS bs
Namen. Caryaer((; the feders

1 ae wy bs > g a LA. Ch Pa joe of wap Ped xe a
2 get » |
hy. ay. Oye GoAerd yer YWeewan~ = Se €

jy Uni eon Choe s CaN SA deste |
Mt tit Sectan 4. The bbe
en “Oe the Unite! Shaks, Shit Be
Ve sied tn Che Supreme Corr, Gad
}n So CA jrleaor Cow? [ Dietrek Gn
Cee cert Cours J Qs oh. Cong 7a $$ (ers |
| | beam denne 12 ay Olen, cs Csfeb LLM
— Sector 2.° Lider prow er hice
exkd #o a Cases (rn Lace
one Coedg —— bv (HA ci AeAncwen
a Crna or Coen f Air heng
Utd thes Congtvexrn, Fra lis Of
Cnifed Shades , Gard TF reake-s
14 Le. L* Fecha ¢ Sees pren a
je G@4Y Cases e+ Dh me Oo
Sta +e yee hus Ci 2ZA5 thors of vy
Case 1:21-cv-00306-JJM-PAS Document 16 Filed 08/20/21 Page 3 of 9 PagelD #: 201

 

Q
} nd
oO i \ a | 4 es fe
Oe ark Sb AZ FEE
: ae ‘ ‘ yf
i Fo bray “| - /
by 3 } i i i u i MS beg B
: ' ; . ay
9 ° < ys } wth ek
fos od i (m4 - Pus
f- en ve £ Te
moe A A 6 LP Vers. &> AZT

Ther ef ped J r egarelless Ge FAL
feu #K /é Pr terveh bres rth Ga “tho & Key
Tolan h fhe a 6 Cy 6 Gm y Japh al

ey y © Che Ben OF Wigrecas Um
rhe  / nan A) d& i ) Hh HAL 7 je / JIVE OR.

a C6200 of (RHade LeRad ,

ther “Ss Gill the [ben SE
dite ces tS CHA A? Fede-< Cc Car7¢ he ud
Ors wat donide gar» Cre! 7S

yp Ognsnptonn¢ pe iremen «
ho re CoP re VOrBR C8 eek
dB ren GIST, com v

Torehe- Ps | He Care Cpt: Ge
Mierese 16 Ahem Ohe, phe
Weabieate- 7h (bird Lew 6 S
phe Commerlver (fai Fr &
So (5 the Court. fav Five
l Cire fer A PES Cer & G~
Cwnee. oF Mre Common qeaeHh
hye C-ern fk Corrs (AS SAC
A Conr€ihcct GR NK re pe Pecan A
th Jrdsn Oe Prufectee are. [15
Case 1:21-cv-00306-JJM-PAS Document 16 Filed 08/20/21 Page 4 of 9 PagelD #: 202

 

ya - ay Po -
it } tJ f ? 7?
“
goat
Bot
f
2 ‘
Zi © od
f
fi
Lent
: } f =
ir. Toa fe

  

a
a” é < A Eh fo

pr wD See tee

 

ay 1 Ju Ss Opee © LA 2 S eI

a

be OA Copmertyba i ph $ AA
PREGA 46 othe Se rhe,

Le , 2 be véa f Cowrbht LF) UK > CAs ey
YL é Sle Le Cre rnin et JOE Ca 8 US *
Ch Alyy YE On Xtra gid ars

(heey SAGn ee PAC fA “Su. Lack SEP TS
Np LQdaee YY Drrerere ~ S$ & Gae eee

| Sinn qe $e “my NS AAS Gre ahs |

| ys ( <p ( an~ Berg Le se pete Le
| A 5 e21n s2 DBeeace GX Wp Cl ek Pra C

: Togn & AL Ata Ae Prt haan Ju. Kony
wc CAMA § the fe Omer L ec ZOr”

— aD Lh¢ ON pa Pecmnn ( Lae OX’

| hh. i S$. (é Acs tb epa hors

CE Lop

 
Case 1:21-cv-00306-JJM-PAS Document 16 Filed 08/20/21 Page 5 of 9 PagelD #: 203

f &
[4 cut cu ny
t i i { i box

 

 

a -
a i f
aod ch ee ir falas
1}. FO 4 LN Use Lo . os hang of
} = fof gh 4 eo Ea . Pe om _¢ ty Bg he e én eS
i r | Pa Qo er < Se Yor (VELA GREG ws Led egy ¢ ; ho fi 6A

Pe CEL Ie oye M7 Hn fi cya ¢ ar ig pffe

Th Ve re [G OW" “lt g Ly ve"

Fie Calg Quer Cuhe (8 Ghee
GO pag Se Weggnt Gael Ly
: he 5 a ty 20 ~ Cu her and On Caprde
| Compuke Pirmanen wy {e hve roair

Sa Ahad he Can (Pee ferepare
4 deLenss tor hm Saf (2
wen Kndsr Akt 6 Gre 4
MV) Oya COQ AN or Loe . SAw? y Mle,
CW of 4 Grr Bean y Cen, ed hegh
Q AY joc Livrphiy Gad Ce US “ “HY
[7om. This (¢ forms -& CIPHER.

CL Vescr jay ‘Nek: or be . Cece gx
Ny /Derfearer( Orgy Scin - Peng Gare
¢ ig ger Ae ( cf

Ah Copy, ot the & Sang Sere fo uated
head Gd Federa Cant.

Linke Eldidite By

 
Case 1:21-cv-00306-JJM-PAS Document 16 Filed 08/20/21 Page 6 of 9 PagelD #: 204

 

Ad
er AG
jd iy bwerghng On My Merten
+ X se ; he * 4

K eal t I On d Sy Dy rue cH). Wig / ens
ne fs 4 yds (re BLO 4 UL GEG La, ef

y ; Noest - ag Niet 4 . _
Uj ry pf f BY C ( eeu) v b Sek 5 (Ve CPL fam

LQ of bee uy bb. OF Ny (AhGra¢ Gh Oe

Y 9. L- L Cg ef La is Coe Be Cy MViex. things
C| re Le ry < hore Ce Coe aly he nr S pel ME kent
/ 10 Qj Jew fe A  lurse “G4 fA oe?
Qi CF f Ae, 2 Em ne ko “arece them y on

\Ehce- of She. CoOwWt Ca que o x
pe Rasim hodaa& be C Gin (HA rang
WOR Prdvean  Geilhg then See Me
He, Jey the Aur TCSPIN Le
N Conny hors thee Cugrer Ak? v
res Pdthing Lune, Ghat Meter “Farmenks
hinta Ging Cr Meafat —§ LSe4-Rs
The p 16° Glnase Cf ee¥ly phx Sone F<
4n Ohege Cbs. PeGARSLO — EyAcre
One Pt Sen Seve ‘SC dee Yoru * x kaen
mA ther G hege! Jin! Grn
(Mane people Cleovy See
Hace Ethene (i b ippiniry rs Nhe
(4 Cusenr g D Lyk. hz See ce

 
Case 1:21-cv-00306-JJM-PAS Document 16 Filed 08/20/21 Page 7 of 9 PagelD #: 205

f 2
. Lataes thy ee J
\ & é 4 py jp es OD Gp ke
a des ; ;
sy } aa Ag
beds ji } % Pe d f 5
tf j
Fs ei af 1 “yy fr m8 é ' 2 é e
Yue ’ eo /
i J, tile [fee ‘ Oy f é é i d
ay . \ wo
oy f Edy fe pomp Le Ft a L@ “

 

é pH S fi Le é Cw xo Ae 7
’
CG Lé. ; Zeta € F bw he CA C SUP pr, lew’ Pose,
Pow uss oe (rr aval A o Me 52.
fr r CG Gb fle tyr a8

CS tf LE Chk” C ” Ore. CE S ¢
o / Cee yy, a La“ (ope Le ? le CAP ww &
CIN ¢ har Li. for CAS ge 9

fli khe .
Cnnal) Gnepher Gro Lin Mane
Joo bw c ( YIGR MARNIE ih oA
tuhee {Com qlingbe Aorek feos “Oe
dhe tuallg (LL  (¢ peeck Gre

| haw hue flo Ons,
dom Sah Crus Sy 6 od agwk
tee Cy (dons Dreafe (hrs Pepe.
Names 7 l Ve jr2 C aan mitt Jud,
le bin (n  Jor (Ror ee ay
PAZ Com Sh tkrone (Pushes s thy
Sam Oxhes 0 NKorea and
Pekew.d @ 4 OM ed Shatee
Case 1:21-cv-00306-JJM-PAS Document 16 Filed 08/20/21 Page 8 of 9 PagelD #: 206

“|

Mr i, ip bd Lape

/ Oy O L | i Pe , l. ~

bey et yh A y & lies (C60 i ;
AY Lege A Au Wows EL men

CMe Cleowty — /Véh. Or eids Af
CC 5 we] hbn« Cin d Mey
Ly Lo € On ils Cte he a, GAaef Le fe Ae EA

bj a rua pre “de {PLe f) dé. / 8 . C i \ of eon es OK
y he 0 fr 116 Cai fe: Ce xe Loe the -

f/, J, :
/ Lin be Ae . ey Wwe Ger fore / nae

Oy be ow? hen, Paranurd ane

Wn CaN) grr hee al My
wn GtAerse Cit sleier Bx
Same (prise klar hs .

ve Looe leg ¢ Veer of Ow,
[oly iA thy Myjtearg Oheer SESS,
Creve, ben ‘”n (greed GIES J
the hitn, OF Pate fn Carsheehpune/
gee Gri fli, Ary Congr kyoores
hak frreain nish Sa My Sev reg
Ko A zdlyv) “hy aloe ty, feck
Grd Dress “e/a Pipha ( hears
— Mekhi, My ehgle Globe Gre
Cn cho pean fl nhs . pecladehy
ib for (Sland  Meang (1d |
[hy | Very le. Cerps heittes y (VLZ an
Case 1:21-cv-00306-JJM-PAS Document 16 Filed 08/20/21 Page 9 of 9 PagelD #: 207

| i 4 Vy wy i
j f f i | 5 G4 Kee Pyo4 / ‘ £ i
. pr od f 4
pa ky eth ta of be te, a
5 /
} ra “
ty hee a en / j
j {ore i he aL p \
/ é ) 3 : e
{ wy } i A c ¢ be} EY De A + : é f A S Ly
“cP oe CY FEW, i & L} bah rps foe
3 4 an 4
Anas rol Lge Ar), Deep len
Nn PP ’ A f# A) - pt Fa,
MV LEEW Ae") J? i ”) cy 2
Jf ese
a

My he means Nedhng ~
/ CW a Vil iter Norjuse
‘DsepD WTHE Eves dé
The “lL pe?

Cutt Depry Is
luoréc then DE RY)
* Op se Pht hem. ert

hao wh “ned
dee 1 Cater
